MEMORANDUM **
Roger W. Knight appeals pro se the district court’s dismissal for lack of subject matter jurisdiction of his 42 U.S.C. § 1983 action. The claims in Knight’s complaint are inextricably intertwined with prior Washington State court child support proceedings. The district court did not err in dismissing Knight’s action because under the Rooker-Feldman doctrine federal district courts lack authority to review state court judgments. District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Worldwide Church of God v. McNair, 805 F.2d 888, 892-93 (9th Cir. 1986); Branson v. Nott, 62 F.3d 287, 291-92 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *714courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.